IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERTO RIOJAS, JR.; DAVID CANTU; PEDRO MORENO; RAMIRO RIOJAS;
LUIS MORENO; LAZARO MORENO; IRELA YVETTE RIOJAS GONZALEZ;
MELBA RIOJAS MORENO; ROSANNA RIOJAS GUERRERO; JOSE LUIS CANTU;
EDUARDO MORENO; RENE GONZALEZ; CESAR MORENO, SR.; RENATO RIOJAS,
a/k/a Renato Riojas-Sandoval,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-142
                        - - - - - - - - - -
                           July 11, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Eduardo Moreno, Lazaro Moreno, and Luis Moreno appeal from

the district court’s order revoking the magistrate judge’s order

of release pending trial.   The district court’s decision rests on

its conclusion that these appellants present a danger to the



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                          No. 97-20012
                              - 2 -

community and no conditions will reasonably assure safety, and

that they present a risk of flight and no conditions will

reasonably assure their appearance as required.   We have reviewed

the appellants’ and Government’s briefs and arguments, the

record, and the district court’s order, and find that the

district court’s conclusion that no conditions of release will

assure the appearance of Eduardo Moreno, Lazaro Moreno, or Luis

Moreno is supported by the record.   See United States v. Rueben,

974 F.2d 580, 586 (5th Cir. 1992).   The district court’s

detention order as to Eduardo Moreno, Lazaro Moreno, and Luis

Moreno is AFFIRMED.